


110 HR 5432 IH: To suspend temporarily the duty on certain plastic mesh

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5432
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain plastic mesh
		  for use in filters.
	
	
		1.Plastic mesh for
			 filters
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Woven mesh of perfluoroalkoxy copolymer resin with fibers
						measuring 100 to 120 microns in diameter, for use in manufacturing filters of
						heading 8421 (provided for in subheading 5407.71.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
